DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,665,245. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:

PENDING APPLICATION NO. 15/929,795
US PATENT NO. 10,665,245
A computer-implemented method comprising: as implemented by one or more computing devices configured to execute specific instructions, receiving first audio data representing a first utterance; generating user data based at least partly on a first portion of the first audio data, wherein the first portion corresponds to a first wake word portion of the first utterance; receiving second audio data representing a second utterance; generating speaker identifier 
receive audio data representing an utterance, wherein a first portion of the audio data corresponds to a wake word portion of the utterance, and wherein a second portion of the audio data following the determine command data representing the command portion of the utterance using the second portion of the audio data; determine speaker identifier data using user data and at least one of the first portion of the audio data or the second portion of the audio data; determine a score, associated with the speaker identifier data, representing a likelihood the utterance was made by a particular person; send the command data to a natural language understanding ("NLU") subsystem; and send the speaker identifier data to the NLU subsystem.


Allowable Subject Matter
Claims 2-21 would be allowable if the Applicant can overcome the Double Patenting Rejection.
The following is a statement of reasons for the indication of allowable subject matter: Mozer (US 2013/0080167) teaches receiving an acoustic input signal at a speech recognizer. A user is identified that is speaking based on the acoustic input signal. The method then determines speaker-specific information previously stored for the user and a set of responses based on the recognized acoustic input signal and the speaker-specific information for the user. It is determined if the response should be output and the response is outputted if it is determined the response should be output (Figs. 1, 4-5; [0021-0030]).
Beigi et al. (US 6,421,645) teaches automatically transcribing audio information from an audio-video source and concurrently identifying the speakers. The disclosed audio transcription and speaker classification system includes a speech recognition system, a speaker segmentation system and a speaker identification system. A common front-end processor computes feature vectors that are processed along parallel branches in a multi-threaded environment by the speech recognition system, speaker segmentation system and speaker identification system, for example, using a shared memory architecture that acts in a server-like manner to distribute the computed feature vectors to a channel associated with each parallel branch. The speech recognition system produces transcripts with time-alignments for each word in the transcript. The speaker segmentation system separates the speakers and identifies all possible frames where there is a segment boundary between non-homogeneous speech portions. The speaker identification system thereafter uses an enrolled speaker database to assign a speaker to each identified segment. The audio information from the audio-video source is concurrently transcribed and segmented to identify segment boundaries. Thereafter, the speaker identification system assigns a speaker label to each portion of the transcribed text (col. 1 line 55 to col. 2 line 63).
	Mozer in combination with Beigi teach receiving first audio data representing a first utterance; generating user data based at least partly on a first portion of the first audio data, wherein the first portion corresponds to a first wake word portion of the first utterance; receiving second audio data representing a second utterance; and sending the command data to a natural language understanding ("NLU") subsystem.
	Mozer in combination with Beigi do not explicitly teach generating speaker identifier data based at least partly on the user data and a second portion of the second audio data, wherein the second portion corresponds to a second wake word portion of the second utterance; generating command data based at least partly on a third portion of the second audio data, wherein the third portion corresponds to a command portion of the second utterance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wise et al. (US 2007/0118372)
Venkataraman et al. (US 2008/0082326)
McFarland et al. (US 2009/0037171)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689.  The examiner can normally be reached on Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHREYANS A. PATEL
Examiner
Art Unit 2657